              Case 2:21-cv-00332-LPL Document 15 Filed 03/31/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PERCY PEREZ,                                   )
                                                )         Civil Action No. 21 – 332
                           Plaintiff,           )
                                                )
                      v.                        )         Magistrate Judge Lisa Pupo Lenihan
                                                )
 SCI FAYETTE SUPER. M. CAPOZZA,                 )
 et al.,                                        )
                                                )
                           Defendants.          )

                                                    ORDER

         AND NOW, this 31st day of March, 2021, upon review of Plaintiff’s Motion for Stay of Action

Pending Service of Filing Fee Account Deduction Authorization Form,

         IT IS HEREBY ORDERED that the Clerk of Court shall enclose with this Order an

authorization form which Plaintiff shall complete and return to the Court within TEN (10) DAYS of entry

of this Order. On this form, Plaintiff shall sign either the section that authorizes monthly payments from

his inmate account or the section that moves to withdraw this action without payment of any portion of the

filing fee.

         IT IS FURTHER ORDERED that this action may be dismissed for failure to prosecute if

Plaintiff fails to return the authorization form within TEN (10) DAYS from the date of this Order or if

Plaintiff authorizes payments and the initial partial filing fee is not received within THIRTY (30) DAYS

from the date of this Order.

         AND IT IS FURTHER ORDERED that Plaintiff’s Motion for Stay of Action Pending Service

of Filing Fee Account Deduction Authorization Form is DENIED as moot.


                                                                   /s/ Lisa Pupo Lenihan
                                                                   Lisa Pupo Lenihan
                                                                   United States Magistrate Judge


                                                      1
        Case 2:21-cv-00332-LPL Document 15 Filed 03/31/21 Page 2 of 2



Cc:   Percy Perez
      DN5717
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370




                                      2
